EXHIBIT 10.1
 
AMENDED AND RESTATED FINANCIAL SERVICES AGREEMENT
 
This Restated Financial Services Agreement (this “Agreement”) is made as of
March 1, 2010 by and between Savoy Energy Corporation (the “Company”), Excelsus
Consulting, LLC (“Consulting”) (each a “Party” and collectively referred to
hereafter as the “Parties”).


WITNESSETH:


WHEREAS, the Company has previously entered into a Consulting Agreement with
Consulting dated as of January 14, 2010 (collectively, the “Prior Agreement”)
whereby Consulting agreed to serve as the Company’s corporate finance and
strategic advisor on the terms and for the services specified in the Prior
Agreement;
 
WHEREAS, the Parties now recognize that the scope of services provided and to be
provided by Consulting under the terms of the Prior Agreement is greater that
the Parties anticipated at the time the Company entered into the Prior Agreement
and that it is fair and appropriate for Consulting to be paid compensation in
addition to the consideration which was stated in the Prior Agreement;
 
WHEREAS, the Parties intend by this Agreement to restate the terms of the Prior
Agreements and to proceed forward based upon the terms of this Agreement.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Parties, intending to be legally
bound, hereby agree in good faith as follows:
 
1.           Definitions.  Unless otherwise defined in this Agreement, terms
appearing in initial capitalized form shall have the meaning ascribed to such
terms in this.
 
2.           Services.  The Services, which Consulting shall provide under this
Agreement, shall include the following:
 
(a)           Consulting will work with the Company to review various business
operations as well as strategic alternatives to financing Company through
funding resources within Consultant’s contact network, specific to the
contemplated “Financings” on a case by case basis;
 
(b)           Consulting will work with the Company to identify potential
acquisitions or merger candidates strategic to the Company
 
(c)           Consulting will assist the Company in negotiating the terms of
potential transactions.
 
 
 

--------------------------------------------------------------------------------

 
 
3.           Term and Termination. The term of this engagement shall be for a
period commencing with the date of this Agreement and ending twelve (12) months
from the date hereof and may only be extended upon the mutual written agreement
of the Parties.
 
4.           Consideration.  Company shall pay Consulting a Commencement fee of
$5,000.00 upon execution of this Agreement.  Further, Company will pay
Consulting $5,000.00 monthly for the term of this Agreement.  In further
consideration for Consulting providing the services set forth in Section 2
above, the Company will issue 3,000,000 shares of the Company’s Common Stock to
Consulting (the “Consulting Shares”).  The Consulting Shares shall be deemed to
be fully earned upon receipt and shall be Rule 144-eligible.
 
5.           Non-Circumvention.  The undersigned Parties, intending to be
legally bound, hereby irrevocably agree not to circumvent, avoid, bypass or
obviate each other, directly or indirectly, to avoid payment of fees or any
other form of compensation in any transaction with any corporation, partnership
or individual revealed by either party to the other in connection with any
agreements between the Parties.  In the event of circumvention, either directly
or indirectly, the circumvented party shall be entitled to a legal monetary
penalty equal to the maximum services fee it should have realized from such
transactions, including all legal expenses incurred in the recovery of
funds.  The parties agree to notify the other Parties prior to the request for
any contract and upon reaching an agreement of any kind.
 
6.           Notices.  All notices, requests, demands, claims, and other
communications hereunder shall be in writing.  Any notice, request, demand,
claim or other communication hereunder shall be deemed duly delivered four
business days after it is sent by registered or certified mail, return receipt
requested, postage prepaid, or one business day after it is sent for next
business day delivery via a reputable nationwide overnight courier service, in
each case to the intended recipient as set forth below:
 
If to Consulting:
 
Excelsus Consulting LLC
53 W Palisade Ave (PH-2)
Englewood, NJ 07631
 
If to the Company:
 
Savoy Energy Corporation
11200 Westheimer
Suite 200
Houston, TX 77042
 
Attn:  Arthur Bertagnolli
 
 
 

--------------------------------------------------------------------------------

 
 
Copy to:
 
Law Offices of Robert Diener
122 Ocean Park Boulevard
Suite 307
Santa Monica, California 90405
Facsimile: (310) 362-8887
Attention: Robert Diener
 
Any Party may give any notice, request, demand, claim or other communication
hereunder using any other means (including personal delivery, expedited courier,
messenger service, telecopy, telex, ordinary mail or electronic mail), but no
such notice, request, demand, claim or other communication shall be deemed to
have been duly given unless and until it actually is received by the party for
whom it is intended.  Any party may change the address to which notices,
requests, demands, claims, and other communications hereunder are to be
delivered by giving the other party notice in the manner herein set forth.
 
7.           Miscellaneous.
 
(a)           Entire Agreement.  This Agreement constitutes the entire agreement
among the Parties and supersedes any prior understandings, agreements or
representations by or among the Parties, written or oral, with respect to the
subject matter hereof.
 
(b)           Succession and Assignment.  This Agreement shall be binding upon
and inure to the benefit of the Parties named herein and their respective
successors and permitted assigns.  No Party may assign either this Agreement or
any of its rights, interests or obligations hereunder without the prior written
approval of the other party.
 
(c)           Counterparts and Facsimile Signature.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original
but all of which together shall constitute one and the same instrument.  This
Agreement may be executed by facsimile signature.
 
(d)           Headings.  The section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
(e)           Governing Law.  This Agreement shall be governed by and construed
in accordance with the internal laws of the State of New Jersey without giving
effect to any choice or conflict of law provision or rule (whether of the State
of New Jersey or any other jurisdiction) that would cause the application of
laws of any jurisdictions other than those of the State of New Jersey.  The
Parties hereby consent to the exclusive jurisdiction of the courts of the State
of New Jersey and the United States District Court for the District of New
Jersey for all disputes arising under this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
(f)           Amendments and Waivers.  The Parties may mutually amend any
provision of this Agreement at any time during the term of this Agreement prior
to the termination of this Agreement.  No amendment of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by the
Parties.  No waiver of any right or remedy hereunder shall be valid unless the
same shall be in writing and signed by the party giving such waiver.  No waiver
by any party with respect to any default, misrepresentation or breach of
warranty or covenant hereunder shall be deemed to extend to any prior or
subsequent default, misrepresentation or breach of warranty or covenant
hereunder or affect in any way any rights arising by virtue of any prior or
subsequent such occurrence.
 
(g)           Severability.  Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.  If the final judgment of a court of
competent jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the Parties agree that the court making the determination of
invalidity or unenforceability shall have the power to limit the term or
provision, to delete specific words or phrases, or to replace any invalid or
unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision, and this Agreement shall be enforceable as so
modified.
 
(h)           Construction.  The language used in this Agreement shall be deemed
to be the language chosen by the Parties to express their mutual intent, and no
rule of strict construction shall be applied against any party.  Any reference
to any federal, state, local or foreign statute or law shall be deemed also to
refer to all rules and regulations promulgated thereunder, unless the context
requires otherwise.
 
(i)           Remedies. Consulting shall be entitled to enforce its rights under
this Agreement specifically to recover damages by reason of any breach of any
provision or term of this Agreement and to exercise all other rights existing in
its favor.  In the event of any dispute under this Agreement, the prevailing
party shall be entitled to recover its costs incurred in connection with the
resolution thereof, including reasonable attorneys fees.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as an
instrument under seal as of the date first written above.
 
Excelsus Consulting, LLC
Savoy Energy Corporation
       
By:_____________________
By:____________________________
Name:
Name: Arthur Bertagnolli
Title: Principal
Title: President

 
 
 

--------------------------------------------------------------------------------

 
 